DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant submitted amendments on 11/06/2020. Amendments to the claim have caused interpretation under 35 USC 112(f) to be withdrawn. Amendments to the claim have caused the 35 USC 112(b) rejection to be withdrawn. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A suggestion for the title to be more descriptive of the claimed invention is: “CONTROL DEVICE, CONTROL METHOD, AND CONTROL PROGRAM FOR EXECUTING A MACHINE PROGRAM USING FLAG INDICATIONS”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1-5, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuya (US PUB. 20130331956) in view of Haga et al (US PUB. 20140012408, herein Haga).

	Regarding claim 1, Kasuya teaches a control device comprising: 
a memory configured to store a program (0028 “storage unit”); and 
a processor configured to execute the program and control the control device (0028 “a control unit “) to: 
execute a machining program for controlling operation of a machine tool from a designated block (0028 “machining programs S1 and S2 respectively corresponding to the control systems MA1 and MA2… machine tool control device 100 operates via the control unit” 0042 “FIG. 6, the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”); 
when a subsequence called from a predetermined block in the machining program is started (fig. 6 0042 “the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”, Each block has its own subsequences.), a flag indicating that the subsequence is under execution (fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3”, 0045 “If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5). The control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The control systems which contain the blocks have flags indicating they are to be executed. The execution happens as shown in for ; and 
reset the flag following termination of the subsequence (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.), wherein 
[following interruption of execution of the machining program, when an instruction is issued to restart] the machining program from a block succeeding the predetermined block, and if the flag is set, execution of the machining program is suspended (fig. 7, fig. 6, 0045 “then the control unit 210 determines whether the executable flag is set on the control system MA1 (Step 3). If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5).”, 0031 “In order to execute the machining program blocks S1-2 and S2-2 after waiting for the completion of executing the machining program blocks S1-1 and S2-1, wait commands da1-1 and da2-1 are provided between the machining program blocks S1-1 and S1-2 and between the machining program blocks S2-1 and S2-2, respectively”, fig. 10, Fig. 7 starts off with the control system MA1. As explained in 0031 and fig. 7 and 10 while the flag is still set, when it is determined there is a wait command after the first machining program blocks of MA1, a suspension of execution of MA1 (the machining program) takes place and the flag is then reset and moves on to MA2 and its first block. Fig. 8 and 10 shows that after the third machining program is finished being executed, a lifting of the suspension on block s1-2 of MA1 happens and it is then executed. As shown the system moves from block to block in a successive manner.)
Kasuya does not teach following interruption of execution of the machining program, when an instruction is issued to restart the machining program. 
following interruption of execution of the machining program (0073 “after an interruption of the machining”), when an instruction is issued to restart the machining program (0016 “program restart block data acquisition unit may acquire, in addition to the program restart block data of a block of the machining program, the program restart block data of immediately preceding and succeeding blocks of the block” 0099 “start block for resuming the program is set by moving the cursor over one of the program restart block data sets…and by pressing a set button for setting the selected one as the start block for resumed operation”, 0013 “has a program restart function in which program restart block data is acquired for resuming and ending suspended machining of the workpiece” Operations are interrupted thus causing a need for a resuming operation. The succeeding block is chosen as the start block for resuming operations.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya with the restart teachings of Haga because both references are directed towards automatic control of machines based on sequences and because Haga techniques allow for “machining can be resumed more reliably to the machining target portion.” (0096).

Regarding claim 2, Kasuya and Haga teach the control device according to claim 1.
Kasuya further teaches wherein the processor is configured to execute the program and control the control device to regard a start of execution of the predetermined block as the start of the subsequence and set the flag (0044 “The control unit 210 acts as sequential execution means in accordance with a program stored in advance…As seen in the flow chart shown in FIGS. 7 and 8, the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3 (Step 1).” Control systems MA1-MA3 contain the blocks which are executed.)

Regarding claim 3, Kasuya and Haga teach the control device according to claim 1. 
 wherein the processor is configured to execute the program and control the control device to set the flag when execution of a predetermined code in the subsequence is detected (0044 “The control unit 210 acts as sequential execution means in accordance with a program stored in advance…As seen in the flow chart shown in FIGS. 7 and 8, the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3 (Step 1).” Control systems MA1-MA3 contain the blocks which are executed.)

Regarding claim 4, Kasuya and Haga teach the control device according to claim 1.
Kasuya further teach wherein the processor is configured to execute the program and control the control device to regard normal termination of the predetermined block as the termination of the subsequence and reset the flag (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.)

Regarding claim 5, Kasuya and Haga teach the control device according to claim 1.
Kasuya further teaches wherein when execution of a predetermined code in the subsequence is detected, the flag is reset (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and the execution has been detected and its flag is reset as a result.)

Regarding claim 7, Kasuya and Haga teach the control device according to claim 1.
Kasuya and Haga further teach wherein when the instruction is issued to restart the machining program (Haga, 0013 “restart block data is acquired for resuming and ending suspended machining of the workpiece”), and if the flag is set, the machining program is automatically executed from the predetermined block from which the subsequence is called (Kasuya, fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3… machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4)”, The control systems which contain the blocks have flags indicating they are to be executed and is done automatically.)

Regarding claim 8, Kasuya and Haga teach the control device according to claim 1.
Kasuya and Haga further teach wherein the flag is provided for each block in the machining program (Kasuya, fig. 7, fig. 6, 0045 “then the control unit 210 determines whether the executable flag is set on the control system MA1 (Step 3). If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5).”, 0031 “In order to execute the machining program blocks S1-2 and S2-2 after waiting for the completion of executing the machining program blocks S1-1 and S2-1, wait commands da1-1 and da2-1 are provided between the machining program blocks S1-1 and S1-2 and between the machining program blocks S2-1 and S2-2, respectively”, fig. 10, Each block is associated with a control system (MA1-MA3) during its operation. Each control system also has its own flag provided. Therefore, every block has a flag.) and when the instruction is issued to restart the machining program (Haga, 0013 “a program restart function in which program restart block data is acquired for resuming and ending suspended machining of the workpiece”), and if the flag associated with a block preceding the designated block is set, the execution of the machining program is suspended (Kasuya, fig. 7, fig. 6, 0045 “then the control unit 210 determines whether the executable flag is set on the control system MA1 (Step 3). If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5).”, 0031 “In order to execute the machining program blocks S1-2 and S2-2 after waiting for the completion of executing the machining program blocks S1-1 and S2-1, wait commands da1-1 and da2-1 are provided between the machining program blocks S1-1 and S1-2 and between the 

Regarding claim 9, Kasuya teaches a control method to be executed by a computer, the control method comprising the steps of: 
an execution control step of executing a machining program for controlling operation of a machine tool from a designated block (0028 “machining programs S1 and S2 respectively corresponding to the control systems MA1 and MA2… machine tool control device 100 operates via the control unit” 0042 “FIG. 6, the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”)
a start processing step of setting, when a subsequence called from a predetermined block in the machining program is started (fig. 6 0042 “the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”, Each block has its own subsequences.), a flag indicating that the subsequence is under execution (fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the control systems MA1, MA2, and MA3”, The control systems which contain the blocks have flags indicating they are to be executed.); and 
a termination processing step of resetting the flag following termination of the subsequence (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.), wherein 
in the execution control step, , [following interruption of execution of the machining program, when an instruction is issued to restart] the machining program from a block succeeding the predetermined block, and if the flag is set, the execution of the machining program is suspended (fig. 7, fig. 6, 0045 “then the control unit 210 determines whether the executable flag is set on the control system MA1 (Step 3). If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5).”, 0031 “In order to execute the machining program blocks S1-2 and S2-2 after waiting for the completion of executing the machining program blocks S1-1 and S2-1, wait commands da1-1 and da2-1 are provided between the machining program blocks S1-1 and S1-2 and between the machining program blocks S2-1 and S2-2, respectively”, fig. 10, Fig. 7 starts off with the control system MA1. As explained in 0031 and fig. 7 and 10 while the flag is still set, when it is determined there is a wait command after the first machining program blocks of MA1, a suspension of execution of MA1 (the machining program) takes place and the flag is then reset and moves on to MA2 and its first block. Fig. 8 and 10 shows that after the third machining program is finished being executed, a lifting of the suspension on block s1-2 of MA1 happens and it is then executed. As shown the system moves from block to block in a successive manner.)
However, Kasuya does not teach following interruption of execution of the machining program, when an instruction is issued to restart.
Haga teaches following interruption of execution of the machining program, when an instruction is issued to restart (0016 “program restart block data acquisition unit may acquire, in addition to the program restart block data of a block of the machining program, the 
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya with the restart teachings of Haga because both references are directed towards automatic control of machines based on sequences and because Haga techniques allow for “machining can be resumed more reliably to the machining target portion.” (0096).

Regarding claim 10, Kasuya teaches a non-transitory computer readable medium configured to store a control program to make a computer execute the steps of: 
an execution control step of executing a machining program for controlling operation of a machine tool from a designated block (0028 “machining programs S1 and S2 respectively corresponding to the control systems MA1 and MA2… machine tool control device 100 operates via the control unit” 0042 “FIG. 6, the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”)
a start processing step of setting, when a subsequence called from a predetermined block in the machining program is started (fig. 6 0042 “the machining program S1 includes machining program blocks S1-1, S1-2, S1-3, and S1-4 serially written for making the drive axes belonging to the control system MA1 perform a predetermined operation”, Each block has its own subsequences.), a flag indicating that the subsequence is under execution (fig. 7 step 1, 0045 “the control unit 210 sets an executable flag on each of the and 
a termination processing step of resetting the flag following termination of the subsequence (fig. 7 step 6, 0045 “control unit 210 then resets the executable flag on the first control system MA1 (Step 6).”, The subsequence is terminated since its block has been executed and its flag is reset as a result.), wherein 
in the execution control step, [following interruption of execution of the machining program, when an instruction is issued to restart] the machining program from a block succeeding the predetermined block, and if the flag is set, the execution of the machining program is suspended (fig. 7, fig. 6, 0045 “then the control unit 210 determines whether the executable flag is set on the control system MA1 (Step 3). If it is set, a machining program block of the machining program S1 corresponding to the first control system MA1 is executed (Step 4) to a wait command (Step 5).”, 0031 “In order to execute the machining program blocks S1-2 and S2-2 after waiting for the completion of executing the machining program blocks S1-1 and S2-1, wait commands da1-1 and da2-1 are provided between the machining program blocks S1-1 and S1-2 and between the machining program blocks S2-1 and S2-2, respectively”, fig. 10, Fig. 7 starts off with the control system MA1. As explained in 0031 and fig. 7 and 10 while the flag is still set, when it is determined there is a wait command after the first machining program blocks of MA1, a suspension of execution of MA1 (the machining program) takes place and the flag is then reset and moves on to MA2 and its first block. Fig. 8 and 10 shows that after the third machining program is finished being executed, a lifting of the suspension on block s1-2 of MA1 happens and it is then executed. As shown the system moves from block to block in a successive manner.)
However, Kasuya does not teach following interruption of execution of the machining program, when an instruction is issued to restart.
following interruption of execution of the machining program, when an instruction is issued to restart (0016 “program restart block data acquisition unit may acquire, in addition to the program restart block data of a block of the machining program, the program restart block data of immediately preceding and succeeding blocks of the block” 0099 “start block for resuming the program is set by moving the cursor over one of the program restart block data sets…and by pressing a set button for setting the selected one as the start block for resumed operation”, 0013 “has a program restart function in which program restart block data is acquired for resuming and ending suspended machining of the workpiece” The succeeding block is chosen as the start block for resuming operations.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya with the restart teachings of Haga because both references are directed towards automatic control of machines based on sequences and because Haga techniques allow for “machining can be resumed more reliably to the machining target portion.” (0096).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Kasuya (US PUB. 20130331956) in view of Haga et al (US PUB. 20140012408, herein Haga) in further view of Murakawa (US PUB. 20160209825).

Regarding claim 6, Kasuya and Haga teach the control device according to claim 1.
Kasuya and Haga further teach wherein when the execution control unit is instructed to restart the machining program (Haga, 0013 “restart block data is acquired for resuming and ending suspended machining of the workpiece”), if the flag is set (Kasuya fig. 7 step 1).
However, Kasuya and Haga do not teach the execution control unit outputs an alert indicating that the subsequence is not terminated yet.
Murakawa teaches the execution control unit outputs an alert (0057 “automatic operation pauses due to failure of wire connection and warning indicating the failure of wire connection is output”) indicating that the subsequence is not terminated yet (Kasuya does teach indicating that a subsequence is not terminated since as shown above in fig. 7 step 1, 0045 and 0031 teaches showing when something is being executed and suspended. Kasuya and Murakawa combined together interact to indicate that a subsequence is not yet terminated and sending an alert regarding this information.)
It would have been obvious to one of ordinary skill in the art to have modified the flag teachings of Kasuya and the restart teachings of Haga with the alerts due to malfunction teachings of Murakawa because Murakawa teaches that when a failure occurs and is detected and alerted about, the numerical controller is able to “correct[ing] machining path deviations occurring during machining.” and fix the failure cause (0012).

Relevant Prior Art
	Nakazato et al (US PAT. 7,174,226) has been deemed relevant prior art since this reference is directed to a flag based numerical controller of machines.

Response to Arguments
Applicant's arguments filed 11/06/2020 have been fully considered but they are not persuasive. 
Applicant argues on page 8 that Kasuya teaches a flag to indicate whether a machining program is to be executed not whether a machining program is under execution. However, as shown in the rejection of claim 1 above, Kasuya, in 0045 and fig. 7, teaches a flag is set before execution and that the flag is only reset after a wait command that only happens after an execution. Therefore, the flag indicates that a subsequence is under execution as the flag is 
Applicant further argues on pages 9-11 that the combination of Kasuya and Haga does not teach the claimed limitation. Applicant specifically argues on page 10 that Kasuya teaches that if the flag is set the machine program is being executed while the claim requires that the machining program be suspended. However, as shown above in the rejection of claim 1, Kasuya, fig. 6, 7, 8 and 10 as well as 0045 and 0031 teaches that while a flag is set, a wait command is issued. Therefore, a suspension only takes place while the flag is set. It is further shown in fig. 7 that an execution flag is set, an execution takes places and then a wait command is recognized. When a wait command is recognized only then is a flag reset. After which a flag is set for another program. 
Applicant then argues that Haga does not teach that when a restart of the machining program is issued, that execution of the program is suspended. However, Haga is not relied upon to teach a suspension of a program. Kasuya is relied upon to teach this as shown in the rejection of claim 1. Kasuya specifically teaches the flags relation to the suspension of the execution of a program. Kasuya in combination with Haga is used to teach the claim. 
Applicant then argues that neither Kasuya nor Haga teach suspension of a program under the two conditions set out in the claim. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of the two references together teach the suspension of the machining program under the two claimed conditions and therefore together teach the claim as shown in the rejection of claim 1 above.
Therefore Kasuya and Haga teach claims, 1, 9 and 10 are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            


/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116